Title: General Orders, 12 July 1778
From: Washington, George
To: 


          
            Head-Quarters Peramus [N.J.] Sabbath July 12th 1778.
            Parole Bridgewater—C. Signs Bergen. Bristol.
            
          
          At a General Court Martial in the Right Wing of the Army at Watersisson July 9th 1778—Lieutt Coll Meade President, Captain Lipscomb,  Acting Quarter-Master General to the Division commanded by Majr General
            Baron de Steuben, tried for treating the General in a disrespectful manner.
          After considering the Charge and Evidence the Court are unanimously of opinion that
            Captain Lipscomb is not guilty of the Charge exhibited against him and do acquit him
            with honor.
          The General approves the sentence; He is willing to believe that Captain Lipscomb did
            not intend that disrespect to Baron de Steuben, which the Baron apprehended, at the same
            time he must observe that there was an Impropiety in Captain Lipscomb’s taking quarters
            in a house destined for the General commanding the Division.
          At the same Court Lieutt West of Coll Angell’s Regiment was tried for plundering the
            property of Mrs Golf in the Month of December A.D. 1776. found guilty of the Charge
            exhibited against him and sentenced to be discharged from the service—The Commander in Chief confirms the sentence, and orders it to
            take place immediately.
          The Commander in Chief directs that no sick be left on this ground but that they be all
            carried to King’s-Ferry—Spare Waggons are to be provided for such as cannot be conveyed
            on the Baggage Waggons.
          The Post-Office will in future on a march move and remain with the Park.
        